Citation Nr: 0830524	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The veteran presented testimony before the Board in March 
2006.  Unfortunately, the recording of this proceeding was 
lost.  The veteran was afforded an opportunity for another 
hearing but indicated that he was no longer able to attend 
and therefore, no longer desired a hearing.  

Subsequent to the most recent statement of the case issued 
with respect to the above-captioned issue, significant 
amounts of documentation were received from the veteran and 
associated with his claims file.  Review of these documents 
reveals that they do not include medical evidence not already 
associated with the claims file, or argument pertaining to 
said above-captioned issue.  Accordingly, to proceed with 
appellate adjudication without prior review by the RO 
presents no risk to the veteran.


FINDINGS OF FACT

1.  For the period March 18, 2005, to February 14, 2007, the 
veteran's PTSD was manifested by depression, anxiety, 
nightmares, and avoidant behavior, but not by panic attacks, 
abnormal speech, memory impairment, or difficulty with 
abstract thinking.

2.  The veteran's PTSD is currently manifested by daily 
depression and constant anxiety that produces a moderate to 
considerable degree of dysfunction in terms of his social 
capacity, work capacity, and quality of life.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period March 18, 2005, to February 14, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation of 50 percent for PTSD, 
but no greater, for the period beginning February 15, 2007, 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in June 2005 satisfied the duty to notify provisions with 
respect to the claim for an increased evaluation; additional 
letters were sent in December 2005 and January 2007.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in the January 2007 letter noted above.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in April 2005 and 
February 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Following the veteran's March 2005 claim for an increased 
evaluation, the August 2005 rating decision in this case 
continued the veteran's PTSD as 30 percent disabling.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Under 
Diagnostic Code 9411, a 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

Finally, the maximum 100 percent evaluation is warranted 
where the disorder is manifested by total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In psychiatric cases, a Global Assessment of Functioning 
(GAF) score of 51-60 is appropriate where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers).  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  Id.  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

In this case, the only pertinent evidence for the appeal 
period consists of the reports from the April 2005 fee-based 
examination and the February 2007 VA examination.  That 
evidence does not show that the veteran's PTSD manifested to 
a severity in excess of 30 percent until February 15, 2007, 
the date of the VA examination, at which point his PTSD 
appears to have increased in severity to the extent that it 
warrants a 50 percent evaluation.  See Hart, 21 Vet. App. at 
509-10.

At the April 2005 VA examination, the fee-based examiner 
indicated that there was no evidence of abnormal speech due 
to his PTSD; it was generally spontaneous, organized and 
direct.  Although there were some communication problems, 
they were the result of the veteran's deafness, and not a 
cognitive or other thought process abnormality.  The veteran 
was fully oriented during the examination.  He endorsed 
feeling anxious during the interview, and periodically 
otherwise, but he denied experiencing panic attacks per se.  
He also stated that he was depressed to some degree.  There 
was no evidence of short- and long-term memory impairment, or 
difficulty with abstract thinking.  Most importantly, while 
the veteran did admit that he was more distant and estranged 
from people, and had a greater difficulty showing affection, 
since his war experiences, there was no evidence that the 
social impairment he experienced interfered to a degree 
greater than that contemplated in the 30 percent evaluation 
criteria.  Moreover, the veteran stated that he had owned his 
own insurance business for 40 years until he was forced to 
retire in 1990 due to a nonservice-connected disorder.  To 
that end, the fee-based examiner indicated that the veteran's 
symptoms warranted the assignment of a GAF score of 65, 
indicating mild difficulty in social, occupational, or school 
functioning.  See DSM-IV.  Ultimately, because the evidence 
for this period does not show moderate social and 
occupational impairment due to PTSD, an evaluation greater 
than 30 percent for the period March 18, 2005, to February 
14, 2007, is not warranted.

Beginning February 15, 2007, the evidence of record reflects 
that the veteran's increased levels of anxiety and depression 
resulted in a moderate to considerable degree of dysfunction 
in terms of his social capacity, work capacity, and quality 
of life.  In addition to some other typical PTSD symptoms, to 
include nightmares, avoidance behavior, and daily intrusive 
thoughts, the examiner concluded that the veteran's PTSD-
related anxiety and depression "would create a problem for 
him in terms of his ability to work, were he able to do so" 
in the absence of his other service-connected and nonservice-
connected disorders.  Additionally, the examiner assigned a 
GAF score of 55, indicating moderate difficulty with social 
and occupational interactions.  See DSM-IV.  Especially 
because the focus of the General Rating Formula for 
psychiatric disorders is with occupational and social 
impairment, it is clear that the increase in the severity of 
the veteran's PTSD to a moderate level, as evidenced in the 
February 2007 examination report, warrants a 50 percent 
evaluation.

However, the evidence does not show that the veteran's 
occupational and social functioning is impaired due to his 
PTSD to the extent that it warrants a 70 percent evaluation.  
The veteran denied experiencing any of the symptoms listed in 
the 70 percent rating criteria, to include suicidal ideation, 
obsessive behaviors, or disorientation of any kind.  His 
speech was as normal and any interference was the result of 
the veteran's deafness, not his psychiatric disorder.  The 
examiner found that he adequately adjusted to stressful 
circumstances, and that his hygiene was adequate; while he 
needed assistance with some activities of daily living, this 
was primarily due to his physical limitations, not his 
psychiatric disorder.  Moreover, and perhaps most 
importantly, the examiner found that the veteran's anxiety 
and depression, while considerable, did not interfere with 
the veteran's ability to function independently, 
appropriately, or effectively.  For these reasons, an 
evaluation greater than 50 percent for the period beginning 
February 15, 2007, is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are made in cases where 
the evidence presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.

In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required are not present in this case.  There 
is no evidence that the veteran has ever been hospitalized 
for his PTSD; there is also little if any evidence that the 
veteran has received ongoing outpatient treatment for his 
PTSD.  Additionally, although the VA examiner indicated that 
the veteran's PTSD would cause a problem for him in terms of 
his ability to work, that interference is already 
contemplated by the currently assigned evaluation.  A higher 
evaluation would require that the veteran had marked or 
severe interference with employment and social situations.  
That level of employability interference is not shown; the 
veteran was noted to have some friends at his veterans' long-
term care facility as well as to periodically visit with some 
of his family members, thus showing less than severe social 
impairment.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

Because the evidence of record shows moderate to considerable 
occupational impairment beginning only on February 15, 2007, 
the preponderance of the evidence is against the assignment 
of an evaluation greater than 30 percent for the period March 
18, 2005, to February 14, 2007, and an evaluation greater 
than 50 percent beginning February 15, 2007.  See Hart, 21 
Vet. App. at 509-10.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation greater than 30 percent for PTSD for the period 
March 18, 2005, to February 14, 2007, is denied.

An evaluation of 50 percent, but no greater, beginning 
February 15, 2007, is granted, subject to the applicable 
regulations concerning the payment of monetary benefits. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


